Evans, Judge,
concurring specially. The record shows the transmission of the proceedings from the trial court to this court was delayed for at least 44 days because of the failure of appellant to pay the costs or file a pauper’s oath. The majority opinion holds that appellee has no standing to file a motion to dismiss in this court, and that Rule 11 (c) of this court requires such motions to be filed and acted upon in the trial court.
But under the Constitution of Georgia, and under full-bench decisions by the Supreme Court of Georgia, which decisions have not been overruled, this court has a duty and responsibility to dismiss a stale appeal with or without motion by the appellee. And irrespective of any attempted legislative mandate on the subject, this court must face up to its responsibility and dismiss a stale appeal.
*775It is readily conceded that the General Assembly attempted to give direction to the appellate courts of Georgia on this subject, and to require that any motion to dismiss an appeal be made and determined in the trial court. Ga. L. 1968, pp. 1072-1074.
It is further conceded that both this court and the Supreme Court promulgated identical rules, numbered 11 (c), effective in 1972, providing that the appellee waives failure to comply with the law as to transmission of the proceedings, transcript, etc., unless motion to dismiss the appeal is filed and determined in the trial court.
But this court must look beyond the rights and waivers of the appellee, and consider our own duties and responsibilities as to stale appeals. The Constitution of Georgia, Art. VI, Sec. II, Par. V (Code Ann. § 2-3705) specifically provides: "No writ of error shall be dismissed because of delay in transmission of the bill of exceptions and the copy of the record, or either of them, resulting from the default of the clerk or other cause, unless it shall appear that the plaintiff in error or his counsel caused the delay.” (Emphasis supplied.) This language is clear, concise and unmistakable. Neither the General Assembly, by legislative enactment, nor the appellate courts of Georgia, by promulgation of rules, can alter or modify the above provision of the Constitution of Georgia.
In addition, the Supreme Court of Georgia, in Fahrig v. Garrett, 224 Ga. 817, 818 (165 SE2d 126), in holding that the General Assembly could not take away from the Supreme Court its right and duty to dismiss a stale appeal, used this language: "The addition to such Act [Ga. L. 1968, p. 1072] of the last sentence of § 3 of the 1968 amendatory Act, supra, likewise does not change the responsibility of this court under the Constitution. As was said in George v. American Credit Control, Inc., 222 Ga. 512 (150 SE2d 683): 'This court will not consider this appeal which represents a stale one caused by the laches of the appellant and it is dismissed under the authority of the Constitutioni Code Ann. § 2-3705), the laws and past decisions... of this court.’ ” (Emphasis supplied). On the same day the Supreme Court decided Hardy v. D. G. Machinery & Gage Co., 224 Ga. 818-819 (165 SE2d 127), to the same effect. Both of these decisions, Fahrig, supra, and Hardy, supra, are full-bench decisions and stand unreversed, nor has George, supra, been reversed.
Let it be repeated here, this court is not bound by rules of the Supreme Court, but we are bound by its unreversed, full-bench *776decisions. I quote in pertinent part from Art. VI, Sec. II, Par. VIII, (Code Ann. § 2-3708): "The decisions of the Supreme Court shall bind the Court of Appeals. . . ” The Supreme Court of Georgia has spoken out on this question time and again, exactly as is embodied in the Constitution of Georgia, to wit, that the decisions of the Supreme Court bind the Court of Appeals. See Cargile v. State, 194 Ga. 20 (1) (20 SE2d 416).
But where is it held that the Court of Appeals is bound by the rules of the Supreme Court? And where is it held that the Court of Appeals is bound by its own rules, if in contravention of full-bench and unreversed decisions by the Supreme Court of Georgia?
Thus, under our duty and responsibility as prescribed by the Constitution of Georgia, and under that mandate which requires the Court of Appeals to be bound by and to follow unreversed full-bench decisions by the Supreme Court of Georgia, this court is bound to deal with stale appeals and dismiss them, whether or not the appellee makes a motion or has standing to make such a motion; and regardless of any legislative enactment to the contrary, and regardless of any rule of this court or the Supreme Court to the contrary. If and when Fahrig, supra, Hardy, supra, George, supra, and other cases of similar import are overruled by the Supreme Court of Georgia, then, and not until then, can this court legally consider the legislative enactment in Ga. L. 1968, p. 1072, and Rule 11 (c) of this court and of the Supreme Court. The majority opinion affirms the lower court in this case, and I would vote to dismiss the appeal, and thus the effect is the same, to wit, the affirmance of the lower court’s decision. I, therefore, by the foregoing special concurrence, reach the same result as does the majority opinion.